Citation Nr: 0930597	
Decision Date: 08/14/09    Archive Date: 08/19/09

DOCKET NO.  07-23 629	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUES

1.	Entitlement to service connection for a back disability, 
to include as secondary to a service-connected right knee 
disability.

2.	Entitlement to a higher initial disability rating for 
right knee degenerative joint disease, previously claimed as 
chronic residuals of right knee strain, currently rated as 10 
percent disabling.

3.	Entitlement to a higher initial disability rating for 
depressive disorder not otherwise specified (NOS) (also 
claimed as anxiety, stress, and loss of sleep) associated 
with right knee degenerative joint disease, currently rated 
as noncompensable. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel


INTRODUCTION

The Veteran served on active duty from February 1974 to March 
1978.         

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by a Regional Office 
(RO) of the Department of Veterans Affairs (VA). Following 
the grant of service connection for right knee degenerative 
joint disease, and for depressive disorder NOS associated 
with the right knee disability, the Veteran appealed from the 
initial assigned disability evaluations. See Fenderson v. 
West, 12 Vet. App. 119, 125-26 (1999) (when a veteran appeals 
the initial rating for a disability, VA must consider the 
propriety of a "staged" rating based on changes in the 
degree of severity of it since the effective date of service 
connection). He also appealed the denial of a petition to 
reopen a claim for service connection for a back disability, 
including as secondary to the service-connected right knee 
disorder. 

In December 2007, the Veteran testified during a 
videoconference hearing before the undersigned Veterans Law 
Judge of the Board. In May 2008 decision, the Board reopened 
the claim for service connection for a back disability, and 
remanded the underlying claim on the merits, along with the 
increased rating claims for further development. The case has 
since returned to the Board for appellate review and 
disposition.


FINDINGS OF FACT

1.	A back disability was not incurred or aggravated in 
service, nor is it proximately due to or the result of the 
Veteran's service-connected right knee degenerative joint 
disease.

2.	The Veteran has range of motion in the right knee 
consisting of flexion to 120 degrees and extension to 10 
degrees, with no additional lost motion due to pain, 
weakness, repetitive motion or other forms of functional 
loss. 

3.	Depressive disorder NOS has undergone aggravation by 
service-connected right knee degenerative joint disease to a 
level that is consistent with occupational and social 
impairment due to mild or transient symptoms which decrease 
work efficiency and ability to perform occupational tasks 
during periods of significant stress.


CONCLUSIONS OF LAW

1.	The criteria to establish service connection for a back 
disability, to include as secondary to a service-connected 
right knee disability, are not met. 38 U.S.C.A. §§ 1110, 
1131, 5103, 5103A, 5107(b) (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2008).

2.	The criteria for an initial rating higher than 10 
percent for right knee degenerative joint disease are not 
met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 3.321(b)(1), 4.1, 
4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71; 4.71a, Diagnostic 
Code 5261 (2008).

3.	The criteria are met for a 10 percent initial rating for 
depressive disorder not otherwise specified, associated with 
right knee degenerative joint disease. 38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107(b) (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.102, 3.159, 3.321(b)(1), 4.1, 4.3, 4.7, 4.10; 4.130, 
Diagnostic Code 9434 (2008).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist the Claimant

The Veterans' Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A.    §§ 5100, 5102, 5103A, 5107, 5126 (West 2002 
& Supp. 2008), prescribes several requirements as to VA's 
duty to notify and assist a claimant with the evidentiary 
development of a pending claim for compensation or other 
benefits. Implementing regulations were created, codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2008).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must inform the claimant of any information 
and evidence (1) that is necessary to substantiate the claim; 
(2) that the claimant is expected to provide; and (3) that VA 
will seek to provide on the claimant's behalf. See also 
Pelegrini v. Principi, 18 Vet. App. 112, 120-121 (2004) 
("Pelegrini II"). The Board notes that a regulatory 
amendment effective for claims pending as of or filed after 
May 30, 2008 removed the requirement that VA specifically 
request the claimant to provide any evidence in his or her 
possession that pertains to the claim. 73 Fed. Reg. 23,353-56 
(Apr. 30, 2008), to be codified later at 38 CFR 3.159(b)(1).

The United States Court of Appeals for Veterans Claims 
(Court) has further held in Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006); aff'd sub nom. Hartman v. Nicholson, 
483 F.3d 1311 (Fed. Cir. 2007), that the VCAA notice 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
apply to all five elements of a "service connection" claim, 
including notice to the claimant that a disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is awarded.

Through VCAA notice correspondence dated between September 
2006 and August 2008, the RO notified the Veteran as to each 
element of satisfactory notice set forth under the Pelegrini 
II decision pertaining to the claim for service connection 
for a back disability. The July 2007 Statement of the Case 
(SOC) explained the general criteria to establish a claim for 
service connection. The VCAA notice further indicated the 
joint obligation between VA and the Veteran to obtain 
pertinent evidence and information, stating that VA would 
undertake reasonable measures to assist in obtaining further 
VA medical records, private treatment records and other 
Federal records. See Quartuccio v. Principi, 16 Vet. App. 
183, 186-87 (2002). An addendum to the September 2006 notice 
letter provided notice concerning both the disability rating 
and effective date elements of a pending claim for benefits.

The relevant notice information must have been timely sent. 
The Court in Pelegrini II prescribed as the definition of 
timely notice the sequence of events whereby VCAA notice is 
provided in advance of the initial adjudication of the claim.              
See also 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1). In 
this instance, the initial September 2006 letter issued to 
the Veteran did comport with this standard, in that it 
preceded issuance of the June 2006 rating decision on appeal 
denying service connection for a back disability. The May and 
August 2008 notice correspondence did not meet this 
requirement. However, the Veteran has had an opportunity to 
respond to this correspondence in advance of the most recent 
September 2008 SSOC readjudicating his claim. The Veteran 
underwent a February 2009 medical examination during this 
time period. There is no indication of any further available 
evidence or information that must be associated with the 
record. The Veteran has therefore had the full opportunity to 
participate in the adjudication of the claim. See Mayfield v. 
Nicholson, 19 Vet. App. 103, 128 (2005), affirmed, 499 F.3d 
1317 (Fed. Cir. 2007).

The Veteran is also appealing the initial ratings assigned 
following the RO's rating decisions that granted entitlement 
to service connection for right knee degenerative joint 
disease, and depressive disorder. Where a claim for service 
connection has been substantiated and an initial rating and 
effective date assigned, the filing of a Notice of 
Disagreement (NOD) with the RO's decision as to the assigned 
disability rating does not trigger additional 38 U.S.C.A. § 
5103(a) notice. The claimant bears the burden of 
demonstrating any prejudice from defective VCAA notice with 
respect to either of these "downstream elements." See 
Goodwin v. Peake, 22 Vet. App. 128, 137 (2008). See also 
Dunlap v. Nicholson, 21 Vet. App. 112, 119 (2007). Here, the 
RO apprised the Veteran of the requirements of the VCAA 
through previous notice correspondence as to his then-pending 
claims for service connection for right knee and psychiatric 
disorders, and no further VCAA notice is required. In any 
event, the RO has provided detailed notice letters in May and 
August 2008 addressing the specific criteria to establish an 
increased rating for the service-connected disabilities under 
consideration. 

The RO/AMC has taken appropriate action to comply with the 
duty to assist the Veteran through obtaining records of VA 
outpatient treatment, and service treatment records (STRs). 
The Veteran has also undergone several VA examinations. See 
McClendon v. Nicholson, 20 Vet. App. 79, 83 (2006); see 
Charles v. Principi, 16 Vet. App. 370 (2002) (indicating 
where VA under 38 U.S.C.A. § 5103A(d)(2) has the duty to 
provide a medical examination). See also 38 C.F.R. § 4.1 (for 
purpose of application of the rating schedule accurate and 
fully descriptive medical examinations are required with 
emphasis on the limitation of activity imposed by the 
disabling condition). The Veteran has provided copies of 
private treatment records, and several personal statements. 
He testified during a December 2007 Board videoconference 
hearing. There is no indication of any further evidence or 
information that has not already been obtained. The record as 
it stands includes sufficient competent evidence to decide 
the claims. See 38 C.F.R. § 3.159(c)(4). Under these 
circumstances, no further action is necessary to assist the 
Veteran. 

In sum, the record reflects that the facts pertinent to the 
claims have been properly developed and that no further 
development is required to comply with the provisions of the 
VCAA or the implementing regulations. That is to say, "the 
record has been fully developed," and it is "difficult to 
discern what additional guidance VA could [provide] to the 
appellant regarding what further evidence he should submit to 
substantiate his claim." Conway v. Principi, 353 F. 3d. 1369 
(Fed. Cir. 2004). Accordingly, the Board will adjudicate the 
claims on the merits. 






Analyses of the Claims

Service Connection for a Back Disability

According to the competent and probative evidence of record, 
a back disability has not been incurred in service, nor 
developed or chronically aggravated secondary to right knee 
degenerative joint disease. The claim for service connection 
for a back disability is being denied.

Service connection may be granted for any current disability 
that is the result of a disease contracted or an injury 
sustained while on active duty service. 38 U.S.C.A. §§ 1110, 
1131 (West 2002 & Supp. 2008); 38 C.F.R. § 3.303(a) (2008). 

The elements of a valid claim for service connection on a 
direct basis are as follows: (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability. Hickson v. West, 12 Vet. App. 247, 253 
(1999).

Service connection may also be granted for a disability which 
is proximately due to or the result of a service-connected 
disease or injury. 38 C.F.R. § 3.310(a) (2008). In addition, 
a claimant is entitled to service connection on a secondary 
basis when it is shown that a service-connected disability 
has chronically aggravated a nonservice-connected disability. 
Allen v. Brown, 7 Vet. App. 439 (1995). Under the current 
version of 38 C.F.R. § 3.310(b), the regulation provides that 
any increase in severity of a nonservice-connected disease or 
injury proximately due to or the result of a service-
connected disease or injury, and not due to the natural 
progress of the disease, will be service connected. In 
reaching this determination as to aggravation of a 
nonservice-connected disability, consideration is required as 
to the baseline level of severity of the nonservice-connected 
disease or injury (prior to the onset of aggravation by 
service-connected condition), in comparison to the current 
level of severity of the nonservice-connected disease or 
injury. These evaluations of baseline and current levels of 
severity are to be based upon application of the 
corresponding criteria under the VA rating schedule for 
evaluating that particular nonservice-connected disorder. See 
Notice, 71 Fed. Reg. 52,744-47 (Sept. 7, 2006), later 
codified at 38 C.F.R. § 3.310(b). 

Service treatment records are absent findings or complaints 
pertaining to a back disorder. 

The report of a March 2006 MRI study of the lumbar spine 
indicates an impression of moderately severe spinal stenosis 
at L4/5 to degenerative disc bulge and facet 
osteoarthropathy, and severely degenerative disc at L5/S1 
with only mild stenosis.

The October 2007 report of Dr. L.K., a private neurologist, 
pertains to evaluation for peripheral neuropathy and lumbar 
stenosis. There was an MRI scan of the lumbosacral region 
which by report showed mild canal stenosis at L4-L5. The 
Veteran at that time had no palpable back tenderness. The 
physician could not rule out spinal stenosis as a 
contributing factor. He observed that in the Veteran's view, 
his back problems began after his knee injury. The physician 
expressed the viewpoint that it was plausible that a knee 
injury could alter the manner in which the Veteran walked and 
may be contributing to his back pain. 

The Veteran underwent a February 2009 VA examination of the 
spine.                     The examiner initially noted his 
review of the claims file. Shipwash v. Brown,          8 Vet. 
App. 218, 222 (1995); Flash v. Brown, 8 Vet. App. 332, 339-
340 (1995) (regarding the duty of VA to provide medical 
examinations conducted by medical professionals with full 
access to and review of the veteran's claims folder).             
The physician observed as to medical history that service 
treatment records did not document any signs or symptoms of 
low back problems while on active duty.          The Veteran 
further explained that shortly after service discharge he 
injured his back running the bases in a softball game in 
which he had acute low back pain, for which he was diagnosed 
with a strain episode. Episodically since that time he had 
experienced recurrent spasms in his lower back, and these 
episodes could be initiated by even a day-to-day activity. 
The episodes occurred every six months approximately. There 
was low back soreness and stiffness to a degree, but no true 
radicular description. 

A physical examination indicated the Veteran walked with a 
slight antalgic gait. There was a hint of an exaggerated 
lumbar lordotic curve. No discernable lumbar paravertebral 
muscle spasm was noted. Range of motion of the lumbar spine 
was flexion from 0 to 45 degrees, with capacity for 60 
degrees with increasing tightness. Extension was from 0 to 20 
degrees with pain at endpoint. Repetitive motion             
did not alter range of motion findings. The assessment was 
degenerative joint and disc disease of the lumbar spine, and 
recurrent acute low back strain. The examiner commented that 
the Veteran had degenerative joint and disc disease largely 
due to previous occupational activities as well as body 
habitus. In addition, he had episodic acute low back strain 
which was unrelated to his degenerative joint and disc 
disease. The VA examiner expressed the opinion that the 
Veteran's degenerative joint and disc disease were unrelated 
to his right knee disability. However, the examiner observed 
that the right knee disability might contribute to the acute 
low back episodes as described. He was unable to estimate to 
what degree without resorting to mere speculation. 

A January 2008 administrative decision of the Social Security 
Administration (SSA) determined that the Veteran was entitled 
to receive disability benefits from that agency due to the 
primary diagnosis of disorders of the back, discogenic and 
degenerative. 

The evidence does not support a competent and probative basis 
upon which to find that a current back disorder is related to 
service, or otherwise due to right knee degenerative joint 
disease. The primary theory of entitlement which the Veteran 
sets forth is that of secondary service connection. The Board 
observes initially on the subject of a direct basis to 
service, that STRs are absent a precipitating injury or 
relevant treatment, and that the Veteran did not seek 
treatment for back problems until well over 20 years after 
separation from service. There is no competent evidence upon 
which to find that his present diagnosed lumbar degenerative 
joint and disc disease, or other pathology shown by MRI or x-
ray evidence, had any causal connection to his service. 


On the theory of secondary service connection there are 
varying assessments from evaluating physicians. In the first, 
the October 2007 statement of a private neurologist provided 
that it was plausible that a right knee injury had altered 
the Veteran's gait, and thereby contributed to his back pain. 
This in itself is not a sufficient opinion upon which to 
grant service connection.  See e.g., Tirpak v. Derwinski, 2 
Vet. App. 609 (1992) (medical professional's use of equivocal 
terms such as "may" or "may not" was too speculative to 
constitute a definitive opinion on issue of causation). The 
physician's statement offers some evidentiary support to the 
Veteran's claim. However, it must also be weighed against the 
February 2009 VA examiner's opinion in reaching a reasoned 
determination on the subject of causation. See Elkins v. 
Brown, 5 Vet. App. 474, 478 (1993) (the Board may consider 
and evaluate the underlying basis of an opinion on a medical 
question, and determine whether to accept such an opinion 
under the circumstances). See also Schoolman v. West, 12 Vet. 
App. 307, 310-311 (1999); Evans v. West, 12 Vet. App. 22, 30 
(1998).

The February 2009 VA examiner after having reviewed the 
claims file, and all relevant sources of medical history, 
found that the Veteran's lumbar degenerative joint and disc 
disease was due to post-service occupational activities and 
body habitus. This excluded service-related factors and the 
Veteran's service-connected right knee disability as causes, 
or for that matter aggravating factors. The examiner observed 
that a right knee disability might still contribute to acute 
low back episodes, though to an extent he could not estimate 
absent resort to speculation. 

When viewed in context of the entire examination findings, 
the VA examiner identified at best a possible contributing 
role of a right knee disorder to low back spasms that 
occurred no more frequently than every six months. This does 
not contemplate the form of permanent worsening denoted by 
chronic aggravation of a nonservice-connected disorder by a 
service-connected disability.  See, e.g., Voerth v. West, 13 
Vet. App. 117 (1999) ((Holding that (1) where veteran 
testified that his cyst, when inflamed, did not have an 
impact upon his employment, and; (2) where veteran stated 
that his worsened condition would "only last a day or two," 
the Board was not required to schedule a rating examination 
for the period the cyst was inflamed, because "a person who 
experiences a worsened condition for a few days out of a year 
simply is less impaired than someone who suffers from the 
worsened condition for weeks or months.")).  Cf. Ardison v. 
Brown, 6 Vet. App. 405 (1994); Bowers v. Derwinski, 2 Vet. 
App. 675 (1992

Moreover, the examiner could not estimate the extent of any 
such manifestation without resort to speculation. When read 
in conjunction with the entire examination report does not 
support a secondary medical relationship, without speculation 
which is not a basis for a grant of service connection. See 
e.g., Lee v. Brown, 10 Vet. App. 336, 338 (1997) (the use of 
cautious language  does not always express inconclusiveness 
in a doctor's opinion on etiology, as an etiological opinion 
should be viewed in its full context, and not characterized 
solely by the medical professional's choice of words); 38 
C.F.R. § 3.102; Stegman v. Derwinski, 3 Vet. App. 228, 230 
(1992); Obert v. Brown, 5 Vet. App. 30, 33 (1993).  It has 
been observed that  statements from doctors which are 
inconclusive as to the origin of a disease can not be 
employed as suggestive of a linkage between the current 
disorder and the claimed incident of military service.  
Warren v. Brown, 6 Vet. App. 4, 6 (1993); Sklar v. Brown, 5 
Vet. App. 104, 145-6 (1993).  
  
The most persuasive medical evidence therefore weighs against 
an etiological relationship between a back disability and 
right knee degenerative joint disease.  The Veteran's own 
assertions have been considered; however, as he is a 
layperson without a medical background and training, his 
statements on the subject of causation are not dispositive 
absent consistent medical evidence. See Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992). 

For these reasons, the Board is denying the claims on appeal 
for service connection for a back disability, to include as 
secondary to a service-connected right knee disability. The 
preponderance of the evidence is unfavorable on this claim, 
and hence the benefit-of-the-doubt doctrine does not apply. 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. See also Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).



Increased Initial Rating Claims

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practically 
be determined, on the average impairment of earning capacity. 
38 U.S.C.A. § 1155 (West 2002 & Supp. 2008); 38 C.F.R. § 4.1 
(2008). Each service-connected disability is rated on the 
basis of specific criteria identified by Diagnostic Codes. 38 
C.F.R. § 4.27. Where there is a question as to which of two 
evaluations shall be applied, the higher evaluations will be 
assigned if the disability more closely approximates the 
criteria required for that rating. Otherwise, the lower 
rating will be assigned. 38 C.F.R. § 4.7. Generally, the 
degrees of disability specified are considered adequate to 
compensate for a loss of working time proportionate to the 
severity of the disability. 38 C.F.R. § 4.1. 
 
Where the veteran appeals the rating initially assigned for 
the disability, after already having established service 
connection for it, VA must consider the propriety of a staged 
rating that is indicative of changes in the severity of the 
course of his or her disability over time. See Fenderson, 12 
Vet. App. at 125-26. 

A.	Right Knee Degenerative Joint Disease

The extent of limitation of motion in the right knee 
continues to correspond to the existing disability rating. 
There is no other compensable right knee symptomatology. The 
Board is therefore denying this claim for an increased 
rating.

In its June 2006 rating decision on appeal, the RO initially 
evaluated right knee degenerative joint disease at the 10 
percent level, effective November 30, 2005, under provisions 
of 38 C.F.R. § 4.71a, Diagnostic Code 5261, for limitation of 
leg extension. 

Diagnostic Code 5261 provides that limitation of motion of 
the knee will be assigned a noncompensable rating when 
extension is limited to 5 degrees. A 10 percent evaluation 
requires extension limited to 10 degrees; a 20 percent rating 
requires extension limited to 15 degrees; a 30 percent rating 
requires extension limited to 20 degrees; a 40 percent rating 
requires extension limited to 30 degrees; and a maximum 50 
percent rating is assigned when extension is limited to 45 
degrees.

The provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5260 
pertains to limitation of leg flexion, and provides for a 
noncompensable rating when flexion is limited to 60 degrees. 
A 10 percent rating requires flexion limited to 45 degrees; a 
20 percent rating requires flexion limited to 30 degrees; and 
the highest available 30 percent rating requires flexion 
limited to 15 degrees. 
 
Under Diagnostic Code 5003, degenerative arthritis will be 
rated on the basis of limitation of motion of the specific 
joint or joints involved. When however, limitation of motion 
at the joint(s) involved is noncompensable, a 10 percent 
rating is warranted for each major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added, under this diagnostic code. Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion. Where 
there is no limitation of motion but x-ray evidence of 
involvement of two or more major joints or minor joint 
groups, a 10 percent rating is assigned. A 20 percent rating 
is assigned where the above is present but with occasional 
incapacitating exacerbations.

Normal range of motion for the knee is from 0 degrees of 
extension to 140 degrees of flexion. 38 C.F.R. § 4.71, Plate 
II. 

When evaluating a musculoskeletal disability based upon a 
range of motion, consideration is given to the degree of any 
additional limitation upon motion due to functional loss. 
DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995). This 
includes the analysis of additional functional impairment 
above and beyond the limitation of motion objectively 
demonstrated involving such factors as painful motion, 
weakness, incoordination, and fatigability, etc., 
particularly during times when these symptoms "flare up," 
such as during prolonged use, and assuming these factors are 
not already contemplated in the governing rating criteria. 
Id. See also 38 C.F.R. §§ 4.40, 4.45 and 4.59. 

 
Diagnostic Code 5257 applies to evaluation of "other" knee 
impairment, such as recurrent subluxation or lateral 
instability. Under this diagnostic code, a 10 percent 
disability rating is warranted for slight disability, a 20 
percent rating is warranted for moderate disability, and a 
maximum 30 percent evaluation is warranted for severe 
disability. 
 
VA's Office of General Counsel in a precedent opinion 
determined that separate disability ratings may be assigned 
for limitation of knee flexion and of knee extension without 
violation of the rule against pyramiding (at 38 C.F.R. § 
4.14), regardless of whether the limited motions are from the 
same or different causes. VAOPGCPREC 9-04 (September 17, 
2004), 69 Fed. Reg. 59,990 (2004). 

VAOPGCPREC 23-97 further held that a claimant may receive 
separate disability ratings for arthritis and instability of 
the knee, under Diagnostic Codes 5003 and 5257, respectively. 
See VAOPGCPREC 23-97 (July 1, 1997), 62 Fed. Reg. 63,604 
(1997). In order for a knee disability rated under Diagnostic 
Code 5257 to warrant a separate rating for arthritis based on 
X-ray findings and limitation of motion, limitation of motion 
under Diagnostic Code 5260 or Diagnostic Code 5261 does not 
have to be compensable, but must meet the criteria for a 
zero-percent rating. VAOPGCPREC 9-98 (August 14, 1998), 63 
Fed. Reg. 56,704 (1998). 

The March 2006 correspondence of a VA primary care physician 
states that the Veteran injured the medial collateral 
ligament of his right knee during service, and currently had 
pain in the right knee resulting from that injury. 

The report of a May 2006 VA orthopedic examination indicates 
the Veteran's complaint of increasing right knee pain and 
stiffness. There was a subjective history of pain, but no 
history of weakness, stiffness, swelling, heat, instability 
or giving way, or locking. There were flare-ups of joint pain 
at the level of 6/10 occurring          3 to 4 times per 
month during periods of overuse and activity. The Veteran had 
not had any episodes of dislocation or recurrent subluxation. 
On physical examination the Veteran had right knee range of 
motion of flexion to 120 degrees, and extension to 10 
degrees. There was pain on use, but no weakened movement, 
excess fatigability, or incoordination. The Veteran did not 
demonstrate additional loss of range of motion after 
repetitive exercise. The collateral ligaments, ACL and PCL 
were all stable. McMurray's and Apley's signs were negative. 
There was no patellofemoral crepitance, medial joint line 
pain or lateral joint line pain. The diagnosis was mild 
degenerative joint disease of the right knee. 

A VA outpatient orthopedic consultation from November 2006 
indicates that the Veteran described right knee pain that had 
gradually worsened over time. There were no symptoms of 
instability. Knee pain was aggravated by traversing stairs 
and getting up from a chair, and alleviated by rest and 
prescription medication. Objective findings were of a normal 
gait, no effusion, no tenderness on palpation. According to 
the physician, the exam was "quite benign" other than a bit 
of patellofemoral irritability on the right side, and a trace 
increase in anterior translation on the right but no gross 
instability. Medial and lateral collateral ligaments were 
fine. An MRI showed mild irregularity in the ACL and part of 
the MCL. X-rays appeared normal. The assessment was mild 
patellofemoral pain (chondromalacia of the patella), with no 
surgical indications. 

From review of the above medical findings, the current 
assigned rating of                   10 percent for 
degenerative joint disease of the right knee remains 
warranted, and the preponderance of the evidence is against 
the claim for a higher rating.      

The May 2006 VA examination report denotes limitation of 
right leg extension to 10 degrees and no further, without any 
additional loss of motion due to pain, weakness, repetitive 
motion or other forms of functional loss. Deluca v. Brown, 
supra; 38 C.F.R. §§ 4.45, 4.59. The measurement of right leg 
flexion was at        120 degrees, within only 20 degrees of 
what would constitute full flexion. Based on limitation of 
motion, a 10 percent rating under Diagnostic Code 5261 for 
limitation upon extension is the correct disability 
evaluation. There are no signs of compensable symptomatology 
apart from limitation of motion. During the VA examination 
the ligaments of the right knee were generally stable and 
tests for knee instability or subluxation were each negative. 
There is an absence of signs of knee instability or other 
findings to correspond to applying Diagnostic Code 5257 for 
other impairment of the knee. 
Also, consistent with the VA examination findings a November 
2006 VA orthopedic evaluation noted that besides some 
patellofemoral irritability the right knee examination was 
generally benign. There is no indication from this orthopedic 
consultation or any subsequent medical record of any 
worsening in the condition of the right knee beyond that 
objectively noted in the May 2006 examination.

A disability rating higher than 10 percent for right knee 
degenerative joint disease is not warranted under the 
provisions of the VA rating schedule. 

B.	Depressive Disorder NOS

The Board is assigning a 10 percent rating to reflect the 
degree of aggravation that the right knee degenerative joint 
disease has upon depressive disorder NOS above and beyond 
that which would existing without consideration of the 
underlying right knee disorder.

The November 2006 RO rating decision that granted service 
connection for depressive disorder NOS assigned an initial 
compensable evaluation according to 38 C.F.R. § 4.130, 
Diagnostic Code 9434, which is in turn evaluated under the 
General Rating Formula for Mental Disorders. 
 
Under that formula, a noncompensable rating corresponds to 
where a mental condition has been formally diagnosed, but 
symptoms are not severe enough either to interfere with 
occupational and social functioning or to require continuous 
medication. 
 
A 10 percent rating is assigned for occupational and social 
impairment due to mild or transient symptoms which decrease 
work efficiency and ability to perform occupational tasks 
only during periods of significant stress, or; symptoms 
controlled by continuous medication. 
 
A 30 percent rating is warranted for occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, and mild memory loss (such as forgetting names, 
directions, recent events). 
 
A 50 percent rating is warranted for occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short-term and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships. 

A 70 percent rating may be assigned where there is 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as suicidal ideation; 
obsessed rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); inability to establish and maintain effective 
relationships.
 
A 100 percent rating is warranted where there is total 
occupational and social impairment, due to such symptoms as 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation or own name. 38 C.F.R. § 
4.130, Diagnostic Code 9411. 

 
The symptoms and manifestations listed under the above rating 
formula are not requirements for a particular evaluation, but 
are examples providing guidance as to the type and degree of 
severity of these symptoms. Consideration also must be given 
to factors outside the rating criteria in determining the 
level of occupational and social impairment. Mauerhan v. 
Principi, 16 Vet. App. 436, 442 (2002). 

In August 2006, the Veteran underwent VA psychiatric 
hospitalization due to what he described as increasing 
depression over issues surrounding his inability to continue 
his career as a pilot and flight instructor due to chronic 
pain, diabetes and the sequelae of prescription medication 
use. The initial diagnosis was depression with suicidal 
ideation. During his treatment the Veteran indicated that his 
leg and back pain had become unmanageable and he identified 
that it was the pain which had caused him to be depressed. At 
one point a diagnosis was made of depression with chronic 
pain. The Veteran was discharged several days later.

In October 2006, the Veteran had a VA outpatient 
psychological evaluation during which he obtained a 
behavioral health evaluation of a chronic pain condition, 
specifically peripheral neuropathic pain secondary to 
diabetes and related depression. The Veteran then reported a 
pain problem involving primarily his legs and feet, including 
more longstanding pain in his right knee. Leg pain had begun 
the previous year apparently related to diabetic peripheral 
neuropathy. The diagnostic impression upon evaluation was 
pain disorder associated with psychological factors and a 
general medical condition; and depressive disorder NOS. 

The psychologist observed that the main factor in depression 
was perceived functional limitations secondary to diabetic 
neuropathy. That month the Veteran also presented for VA 
psychological counseling reporting depression related to 
chronic pain, inability to work and financial stress, recent 
denial of a disability claim, and strained family 
relationships. The Veteran expressed pessimism towards his 
situation, but denied suicidal or homicidal ideation. The 
psychologist provided information on coping with chronic pain 
and a course of counseling was recommended.  

On VA examination in October 2006 for mental health 
disorders, the Veteran indicated that he had become depressed 
over the past year after losing his career as a pilot and 
because of medical problems including back and leg pain. He 
further described having to take significant doses of 
narcotic type analgesics, and often having trouble sleeping. 
He referred to depressive symptoms of crying spells, mood 
disturbance, difficulty sleeping, difficulty concentrating, 
and anhedonia, which had persisted without remission. 

Mental status examination revealed the Veteran's affect was 
blunted, he appeared disheveled and eye contact was poor. 
There were no delusions or psychotic symptoms, although his 
behavior was sometimes inappropriate in that he secluded 
himself. He denied suicidal or homicidal ideation. Recent 
memory was diminished and he was preoccupied with pain. 
Speech was rambling, mood was depressed and sleep was 
impaired. The diagnosis was depressive disorder NOS. The 
assigned Global Assessment of Functioning (GAF) score was 45. 
The examiner indicated that the Veteran had severe impairment 
of his industrial capacity and social function. In terms of 
activities of daily living he sometimes had to be reminded to 
maintain personal hygiene and complete small chores around 
the home. He tended to be socially withdrawn. His prognosis 
was guarded and he was deemed capable of handling his own 
benefits. 

The examiner further observed that chronic pain and 
limitation of function, plus major losses were often sources 
of depression, as occurred in this matter.  He had chronic 
low back pain and spinal stenosis, and also had a great deal 
of pain in the lower extremities and abdomen possibly due to 
diabetes. He had needed to give up his career as a flight 
instructor and subsequently had developed marital and 
significant financial problems. The examiner further found 
that the service-connected right knee by itself appeared to 
be a source of chronic pain and limitation of function to 
some degree, and this likely aggravated his depressive 
disorder to the extent that his GAF score was 45 and without 
the knee disorder would have likely been 50.  
 
The report of a VA follow-up psychological evaluation from 
April 2007 notes the Veteran reported his depression had 
decreased in severity, and that pain management education had 
helped him to have a perspective from which to view and 
manage his chronic pain. He reported taking a flight 
instructor renewal course with the corresponding goal to get 
off his narcotic pain medications and return to work at least 
part time. 

There is a sufficient basis in the evidence of record to 
assign an initial 10 percent rating for depressive disorder 
NOS, associated with service-connected right knee 
degenerative joint disease. The October 2006 VA examiner 
attributed a measurable portion of the Veteran's current 
psychiatric state to the underlying right knee disability, in 
stating that the assigned GAF score had been reduced from 50 
to 45 in view of the pain and discomfort attributable to the 
right knee disorder. According to the Diagnostic and 
Statistical Manual of Mental Disorders (4th ed. 2000) (DSM-
IV-R), a GAF score of 41 to 50 is indicative of serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job). While the examiner's downward adjustment in 
GAF score does not denote an entirely different range of 
symptoms, it nonetheless establishes an increased severity 
within the clinical definition of serious psychiatric 
impairment. There is therefore an objective worsening in 
disability considering the effect of the right knee disorder, 
compared to before factoring in its impact. See 38 C.F.R. § 
3.310(b) (evaluation of a nonservice-connected disorder that 
has undergone aggravation by service-connected disability 
requires deducting the baseline level of severity, as well as 
that attributable to natural disease process, from the 
current level, and then determining rating under 38 C.F.R. 
part 4). 

The determination as to the degree of severity of aggravation 
of depressive disorder attributable to the Veteran's right 
knee degenerative joint disease must take into account that 
the variance between severity before and after considering 
the right knee disorder is relatively limited. Still, the 
overall assessment of the Veteran's psychiatric state at that 
time included the VA examiner's mention of severe 
occupational and social functioning, along with the finding 
that chronic pain at that time was a definite factor in 
mental state and functioning. Moreover, while the examination 
report does not precisely state the extent of aggravation 
caused by the right knee disorder, there is no plausible 
basis to exclude the right knee disability as having some 
ascertainable contributing effect. See Mittleider v. West, 11 
Vet. App. 181, 182 (1998) (where it is not possible to 
separate the effects of a service-connected disability from 
any nonservice-connected conditions by competent opinion, all 
symptoms must be attributed to the service-connected 
disability). See also, Howell v. Nicholson, 19 Vet. App. 535, 
540 (2006). 

The Board will assign a 10 percent disability rating to 
correspond to the aggravation caused by the underlying right 
knee disorder. This disability rating recognizes the 
contributing impact of the right knee disorder in causing 
additional impairment on least an intermittent basis that led 
to a further decreased occupational and social capacity. 38 
C.F.R. § 4.130, Diagnostic Code 9434.  

C. Extraschedular Evaluation

The potential application of the various other provisions of 
Title 38 of the Code of Federal Regulations have also been 
considered, including 38 C.F.R. § 3.321(b)(1), which provides 
procedures for assignment of an extraschedular evaluation.  
Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991). 

In this case, the Veteran has not shown that his service-
connected right knee degenerative joint disease or depressive 
disorder have caused him marked interference with employment, 
meaning above and beyond that contemplated by his current 
schedular rating.  As the report of a November 2005 VA 
outpatient evaluation reflects, and examination findings 
corroborate, the primary reason the Veteran left his prior 
vocation as a pilot was because of diabetes mellitus and 
prescribed medication necessary for pain relief, and not as 
the result of one or more service-connected disabilities. 

The service-connected disorders under evaluation also have 
not necessitated frequent periods of hospitalization, or 
otherwise rendered impracticable the application of the 
regular schedular standards. In the absence of the evidence 
of such factors, the Board is not required to remand this 
case to the RO for the procedural actions outlined in 38 
C.F.R. § 3.321(b)(1). See Bagwell v. Brown,             9 
Vet. App. 237, 238-9 (1996); Shipwash v. Brown, 8 Vet. App. 
218, 227 (1995).

For these reasons, the Board is granting an initial 10 
percent rating for depressive disorder NOS, and denying the 
claims for service connection for a back disability and 
increased rating for right knee degenerative joint disease. 
To the extent any higher level of compensation is sought, the 
preponderance of the evidence is unfavorable, and the 
benefit-of-the-doubt doctrine is not applicable. 38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102. See also Gilbert v. Derwinski, 
1 Vet. App. 49, 55 (1990).


ORDER

Service connection for a back disability is denied.

An initial disability rating greater than 10 percent for 
right knee degenerative joint disease is denied.

A 10 percent initial rating for depressive disorder not 
otherwise specified is granted, subject to the laws and 
regulations governing the payment of VA compensation 
benefits.  



____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


